Case 2:18-cv-01534-KOB Document 141-2 Filed 10/08/20 Page 1 of 2            FILED
                                                                   2020 Oct-08 PM 04:01
                                                                   U.S. DISTRICT COURT
                                                                       N.D. OF ALABAMA




            EXHIBIT 2
Case 2:18-cv-01534-KOB Document 141-2
                                134-1 Filed 10/08/20
                                            09/25/20 Page 2 of 2
